Citation Nr: 1411361	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-04 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

The Veteran has degenerative disc disease of the lumbar spine that cannot be reasonably disassociated with his active military service.


CONCLUSION OF LAW

Degenerative disc disease was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claim, because the Board is granting service connection.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has a low back disorder as a result of multiple injuries during service.  Specifically, he states that his duties while serving in Vietnam in 1966 required him to travel on various vehicles over rough terrain.  The Veteran recalls that he was bounced around on the steel bed of a dump truck and also when he rode on the side of a tank.  He maintains that he has experienced low back problems since that time and sought treatment as early as the 1980's, and that any current low back disorder is related to the in-service injuries.  Thus, the Veteran asserts that service connection is warranted for a low back disorder.

The service treatment records contain one entry referencing a complaint of lower back pain although this was in April 1965.  Even so, the Veteran's service personnel records document participation in combat with the enemy during his service in Vietnam.  His military occupational specialty was combat engineer and he was involved in at least seven combat operations, including search and destroy operations.  Given that the Veteran's reported in-service low back injuries are consistent with the circumstances, conditions and hardships of his combat service, and that there is no clear and convincing evidence to the contrary, the Board finds that the in-service low back injuries occurred based on the Veteran's lay testimony.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Postservice private treatment records reflect a complaint of back pain as early as 1985 and magnetic resonance imaging that revealed degenerative disc disease of the lumbar spine in December 1989.  The Veteran continued to receive orthopedic and chiropractic treatment for his low back through the 1990's and 2000's.

In May 2010, the Veteran underwent a VA spine examination in connection with the claim.  The examiner reviewed the claims file, noted the medical history and examined the Veteran.  A diagnosis of degenerative disc disease of the lumbar spine was provided.  The examiner gave the opinion that it is not likely that the Veteran's current back condition is related to incident in military service where he was noted to have low back pain at one time.  The examiner explained that it is more likely the back condition is related to aging and other incidents occurring after military service as onset of chronic back treatment dating to the 1980's was 20 years after military discharge.

In contrast, the Veteran's private treating chiropractor, I.M., provided two medical opinions in December 2011 and February 2012 in favor of a connection between the Veteran's current low back disorder and his military service.  I.M. explained that the extent of the Veteran's degenerative changes in his spine took 30 years or more to develop and are directly related to past physical trauma.  Although I.M. indicated in December 2011 opinion stated that the physical trauma may or may not be due to the Veteran's past military service, in the February 2012 opinion, I.M. stated that the physical trauma is just as likely as not due to his past military service.

Although the VA examiner provided a plausible explanation for the opinion that the Veteran's current low back disorder is not related to service, the Board does not find the opinion particularly persuasive.  First, the examiner appeared to find it significant that there is only one entry referencing the low back in the service treatment records.  However, an absence of contemporary records does not necessarily signify that the Veteran did not experience additional low back problems during service, particularly in the context of his combat service.  Next, the examiner pointed to a lack of chronic treatment following service.  However, a lack of treatment does not necessarily equate to a lack of symptoms as the Veteran provided credible testimony that he has experienced low back symptoms since service even if he did not first seek treatment until the 1980's.

The Board finds that I.M.'s opinions are at least as compelling as the VA examiner's opinion.  I.M. explained that the current low back disorder is due to past trauma, which is just as likely as not due to the Veteran's past military service.  This opinion is supported by the record, including by the Veteran's credible testimony.

Accordingly, there is a competent and credible basis to conclude that the Veteran's current degenerative disc disease of the lumbar spine is related to his in-service back injury.  Given that there is less than a preponderance of evidence of record that disassociates the Veteran's current degenerative disc disease of the lumbar spine from his active duty service, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


